Exhibit 10.1

AGREEMENT

        THIS AGREEMENT, is entered into on December 12, 2005 by The Hershey
Company (the “Company”) and the HERSHEY TRUST COMPANY, as Trustee for the
benefit of Milton Hershey School (the “Trust”).

RECITALS

I. The Company’s Board of Directors has authorized a stock repurchase program
(the “Stock Repurchase Program”) for the purchase of shares of the Company’s
outstanding Common Stock, par value one dollar per share (“Shares”).


II. The Trust desires to sell Shares to the Company, and the Company desires to
purchase Shares from the Trust, in connection with the Stock Repurchase Program
as provided in this Agreement.


III. This Agreement is being entered into in good faith and not as part of a
plan or scheme to evade the prohibitions of Rule 10b5-1 under the Securities
Exchange Act of 1934, as amended (the “1934 Act”).


        IN CONSIDERATION OF the mutual promises contained in this Agreement, the
Company and the Trust agree:

A. Purchase and Sale


  1. The Company shall deliver to the Trust a completed notice in the form
attached to this Agreement as Exhibit “A” (a “Notice”) at or before 12:00 p.m.
Eastern Time each Monday or, if Monday is not a business day, on the next
business day setting forth, with respect to the calendar week preceding the date
on which the Notice is delivered, the Prior Week Shares (as described below) and
the VWAP (as described below) for such calendar week. The Trust shall, after
receipt of the Notice, deliver and sell to the Company, and the Company shall
buy from the Trust (each such transaction, a “Sale”), at or before 12:00 p.m.
Eastern Time on the second business day following receipt of the Notice (a
“Closing Date”) a number of Shares (the “Sale Shares”) equal to 0.44, multiplied
by the aggregate number of Shares the Company has purchased on the open market
from persons other than the Trust or any affiliate of the Company during the
calendar week ending immediately prior to the date of the relevant Notice (the
“Prior Week Shares”). On each Closing Date, (a) the Trust shall deliver to the
Company’s transfer agent stock instructions to transfer the Sale Shares to the
Company, together with such stock powers and other instruments as may be
necessary to give effect to such instructions, and (b) the Company shall pay the
purchase price for the Sale Shares in immediately available funds to such
account as the Trust has designated in writing.


  2. The price per Share to be paid by the Company under each Sale shall be the
Volume Weighted Average Price (“VWAP”) paid by the Company for the Prior Week
Shares. For purposes of this Agreement, VWAP is calculated by dividing


-1-

--------------------------------------------------------------------------------

  the total consideration paid, without taking commissions into account, for the
Prior Week Shares by the Prior Week Shares; provided, however, that the
calculation of the VWAP for any Sale shall not take into consideration and shall
exclude any transaction involving the purchase of Shares directly from
affiliates of the Company.


  3. Notwithstanding anything herein to the contrary, the Trust shall not be
required to effect any Sale if the VWAP for the Shares applicable to such Sale
is less than $55.00 per Share. The Company shall not be obligated to deliver a
Notice and neither the Company nor the Trust shall be required to effect a Sale
if the performance of their respective obligations would violate applicable law;
without limiting the foregoing, the Trust shall not be obligated to effect any
Sale at (i) any time that any officer or director of either the Company or the
Trust is in possession of material non-public information regarding the Company,
or (ii) any time after the Company has purchased Prior Week Shares when an
officer or director of either the Company or the Trust was in possession of
material non-public information regarding the Company, unless, in either case,
the Company’s purchases of Prior Week Shares are made pursuant to the provisions
of a plan adopted by the Company under SEC Rule 10b5-1(c). Only one Notice may
be delivered and one Sale may be effected each week.


  4. Any fractional amounts of Shares required to be sold to the Company under
any Notice shall be rounded up to the nearest whole number.


  5. For purposes of this agreement, (a) “business day” means a day on which the
New York Stock Exchange is open for trading, and (b) “affiliate” has the meaning
given it in Rule 12b-2 under the 1934 Act.


B. Term. The initial term of this Agreement shall commence on December 13, 2005
and the Prior Week Shares for the calendar week commencing on December 12, 2005
shall include only Shares the Company has purchased on the open market as
described in Section A.1. from and including December 13, 2005 to and including
December 16, 2005. The initial term of this Agreement shall continue through
January 30, 2006 with respect to the Prior Week Shares for the calendar week
ending January 27, 2006. The parties, by mutual agreement, may renew this
Agreement for additional terms, subject to mutual agreement on the floor price
in Section A.3. with respect to such renewal period. It is the intent of the
parties that the Trust participate in the Stock Repurchase Program on a pro rata
basis with the public stockholders. Accordingly, the parties agree that upon
renewal the multiplier contained in Section A.1., i.e. “0.44" will be adjusted,
if necessary, to properly account for the then current ownership position of the
Trust and the public stockholders.


C. Representations and Warranties.


  1. The Trust represents and warrants to the Company that (a) each Sale will
have been duly authorized by the Board of Directors of the Trust, (b) no Sale
will


-2-

--------------------------------------------------------------------------------

  contravene, or require any consent, notice or filing which has not been
obtained, given or made, under (i) any law applicable to the Trust, (ii) the
organizational documents of the Trust or (iii) any judgment, order or decree or
any contract or agreement to which the Trust is subject, (c) the Trust has or
will have valid title to the Shares to be sold to the Company and the legal
right and power to sell, transfer and deliver such Shares, and (d) the delivery
of the Shares under each Sale will, upon payment of the purchase price therefor,
pass valid title to the Company to such Shares free and clear of any security
interests, claims, liens, equities, and other encumbrances.


  2. The Company represents and warrants to the Trust that (a) each Sale will
have been duly authorized by the Board of Directors of the Company, and (b) no
Sale will contravene, or require any consent, notice or filing which has not
been obtained, given or made, under (i) any law applicable to the Company, (ii)
the organizational documents of the Company or (iii) any judgment, order or
decree or any contract or agreement to which the Company is subject.


D. Third-Party Beneficiaries. This Agreement is intended solely for the benefit
of the Company and the Trust and may not be assigned.


E. Arbitration. All disputes that may arise between the parties regarding the
interpretation or application of this Agreement and the legal effect of this
Agreement shall, to the exclusion of any court of law, be arbitrated and
determined by a board of arbitrators, unless the parties can resolve the dispute
by mutual agreement. Either party shall have the right to submit any dispute to
arbitration ten (10) days after the other party has been notified as to the
nature of the dispute. If the dispute goes to arbitration, each party shall
select one arbitrator and the two arbitrators shall jointly select a third
arbitrator. The arbitration shall be governed by the rules of the American
Arbitration Association and the laws of the State of Delaware. The proceeding
shall be held in Hershey, Pennsylvania. The parties consent that any papers,
notices, or process necessary or proper for the institution or continuance of,
or relating to any arbitration proceeding, or for the confirmation of an award
and entry of judgment on any award made, including appeals in connections with
any judgment or award, may be served on each of the parties by registered mail
addressed to the party at the principal office of the party, or by personal
service on the party. The Company and the Trust consent to the jurisdiction of
the arbitration panel and agree that its decision shall be final and not subject
to appeal.


F. Sales Plan. It is the intent of the parties that this Agreement comply with
the requirements of Rule 10b5-1(c) under the 1934 Act and this Agreement shall
be interpreted to comply with the requirements of Rule 10b5-1(c) under the 1934
Act.


G. Complete Agreement. This Agreement constitutes the entire agreement between
the parties with respect to its subject matter and supersedes all prior
agreements, oral or written, with respect to such subject matter.


-3-

--------------------------------------------------------------------------------

H. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

THE HERSHEY COMPANY

By:     /s/Richard H. Lenny   
           Name:   Richard H. Lenny
           Title:     Chairman, President and CEO

HERSHEY TRUST COMPANY

By:     /s/Rober C. Vowler   
           Name:   Robert C. Vowler
           Title:     President, CEO and Secretary

-4-

--------------------------------------------------------------------------------

EXHIBIT “A”

THE HERSHEY COMPANY STOCK PURCHASE NOTICE

Date: ________________

Item 1. Prior Week Shares: _______________________.


Item 2. Sale Shares to be purchased by The Hershey Company in connection with
this Notice (Prior Week Shares times 0.44): __________________.


Item 3. Volume Weighted Average Price under Sale effected in connection with
this Notice:_________________.


Item 4. Total amount payable under Sale effected in connection with this Notice:
______________________.


-5-

--------------------------------------------------------------------------------